Citation Nr: 1129530	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for renal disease, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970, with additional reserve and National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2007 and December 2008, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for renal disease (on the merits) and an eye disability, both to include as secondary to service-connected hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2001 rating decision that denied service connection for renal disease was not appealed and is final.

2.  Some of the evidence received since that November 2001 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for renal disease.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for renal disease.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the Board's favorable disposition to reopen the claim for service connection for renal disease and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for renal disease was previously denied by rating decisions in August 1994 and November 2001.  The claim has been denied because there was no diagnosis of a current renal disease.  

The evidence received subsequent to the November 2001 rating decision includes treatment records indicating that the Veteran has a current renal disease.  Specifically, in April 2004 and January 2009, it was noted in the assessment portion of VA outpatient treatment records that the Veteran had "CRI".  The Board associates this acronym as representing "chronic renal insufficiency".  Both of those treatment records also noted high levels of creatinine.   

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for renal disease is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for renal disease is reopened.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection.  Additional examinations are necessary.

In light of the current renal disease diagnosis and the Veteran's contentions that such is the result of his service-connected hypertension, a VA opinion addressing the relationship between any diagnosed renal disease and hypertension is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Veteran should be provided a VA genitourinary examination.  

Furthermore, the record indicates that the Veteran's eye condition may be related to his service-connected hypertension.  In this regard, a June 1988 medical report from the Little Rock Air Force Base reflects a diagnosis of hypertensive retinopathy, and such diagnosis was noted in an April 2004 VA treatment report.  Additionally, the Veteran testified that he had been hit in the eye by a football during active service and that he had become sensitive to light.  In this regard, an October 1966 entry in the Veteran's service treatment records reflects that he had been struck in the right eye by a football and complained of photophobia.  Lastly, a March 1967 entry in the service treatment records reflects that he had put atropine in both eyes and complained of distorted near vision.  

A VA opinion regarding the etiology of any current eye disability was obtained in December 2007; however, the examiner did not provide a rationale for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In light of the above, the Board finds that remand is necessary to schedule the Veteran for another VA examination to determine the nature of his current eye disorder and its possible relationship to service or to service-connected hypertension.

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Little Rock, Arkansas, dating since April 2009.

2.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA genitourinary examination to determine the nature of any current renal disabilities and to obtain an opinion as to whether such was caused or aggravated by his service-connected hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.     

After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis for any renal disabilities.  Thereafter the examiner should respond to the following:

a. For each diagnosed renal disability, was the condition caused by the Veteran's hypertension?  If not, does the Veteran's hypertension permanently worsen the condition beyond normal progression (aggravation)?  If so, please quantify the degree of worsening, if possible.  The examiner should provide the medical basis for any opinion given.  
b. If chronic renal insufficiency is not currently diagnosed please address the following: Was the chronic renal insufficiency diagnosed in April 2004 and January 2009 caused by the Veteran's hypertension?  If not, did the Veteran's hypertension permanently worsen the condition beyond normal progression?  If so, please quantify the degree of worsening, if possible.  The examiner should provide the medical basis for any opinion given.  

3.  After the development requested in paragraph (1) has been completed to the extent possible, schedule the Veteran for a VA eye examination to determine the nature of his current eye condition and for an opinion as to its relationship to service or service-connected hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.     

Following review of the claims file and examination of the Veteran, the examiner should diagnose all eye disabilities present.  Thereafter, the examiner is asked to provide an opinion as to whether any of the Veteran's current eye disorders are related to his active service, to include being struck in the right eye with a football in October 1966 resulting in complaints of photophobia and putting atropine in both eyes in March 1967 resulting in complaints of distorted near vision.  The examiner is also asked to provide an opinion as to whether any of the Veteran's eye conditions are caused by or permanently worsened beyond natural progress (aggravation) by his service-connected hypertension.  If aggravation of an eye disorder is shown, the examiner should quantify the degree of aggravation caused by the hypertension, if possible.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


